DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al. (PG Pub. no. US 2003/0150993 A1) in view of Maury et al. (PG Pub. No. US 2005/0134857 A1) and Isenberg et al. ("Fast, Contactless and Spatially Resolved Measurement of Sheet Resistance by an Infrared Method", PROGRESS IN PHOTOVOLTAICS: RESEARCH AND APPLICATIONS 2004; 12:539–552)
Regarding claim 1
a laser optical system (¶ 0010: 10) that causes a laser beam (¶ 0010: 22) and be incident onto a semiconductor wafer (¶ 0017-0018: 14); 
an infrared detector (¶ 0014: 36) onto which thermal radiation light of a wavelength region longer than 1 um from the semiconductor wafer is incident (¶ 0011, 0014: IR radiation reflected from 14 and incident on 36 includes wavelengths above 900 nm), wherein 36 is configured to detect wavelengths above 1um), and which outputs a signal based on the intensity of the thermal radiation light (¶ 0015: 36 outputs signal 44 based on radiation from 14); and 
a processing device (¶ 0017: 48) that calculates a property of the semiconductor wafer that is annealed by the laser beam on the basis of an output value of the infrared detector (¶ 0017: 48 analyzes and processes signals from 36 to determine properties of 14).
Nicolaides further teaches apparatus includes a dichroic mirror (¶ 0011: 29) configured to reflect the laser beam incident onto the semiconductor wafer and pass through the thermal radiation light emitted from the semiconductor wafer (fig. 1: beam 22 reflected by 29 onto 14, and radiation emitted from 14 passes through 29 onto 36).  Nicolaides also teaches the method is suitable for providing data regarding ion implantation dose in ion-implanted semiconductor samples (¶ 0024).
Nicolaides is silent to the laser beam incident onto the semiconductor wafer passes through the dichroic mirror, the thermal radiation light emitted from the semiconductor wafer is reflected by the dichroic mirror, or the calculated properties of the processing device comprising a value of sheet resistance.
Maury teaches an apparatus (fig. 10) for monitoring sheet resistance of a sample (¶ 0030), wherein a laser beam (¶ 0030: 224, analogous to 22 of Nicolaides) passes through a dichroic mirror (¶ 0031: 248, analogous to 29 of Nicolaides) and incident onto the sample (¶ 0026: substrate 120, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dichroic mirror of Nicolaides with the reflective/transmissive properties of Maury, as a means to optimize the intensity of the laser beam incident on the sample, and the intensity of the thermal radiation incident on the infrared detector.  For example, by transmitting, rather than reflecting, the laser beam, the intensity of the beam incident on the sample could be optimized (Maury, ¶ 0031: dichroic mirror 248 is designed to transmit intensity modulated laser beam 224 to project onto substrate 120), enhancing the infrared radiation response emitted by the sample.  Similarly, by reflecting, rather than transmitting, the infrared radiation emitted by the sample, the amount of non-reflected radiation (Maury, ¶ 0033: non-reflected beam 224 stripped away from the second beam 230, which carries the measurement information) incident on the infrared detector (Maury, ¶ 0033 & fig. 10: returning second beam 230 interacts with the first mirror 252 and is reflected to detector 216) could be minimized.
Nicolaides in view of Maury is silent to the calculated properties comprising a value of sheet resistance.
Isenberg teaches calculating sheet a resistance property in semiconductor wafers (p. 539, ¶ 0004, lines 1-2: assessing sheet resistance values of heavily doped layers in semiconductor devices), the calculation provided on the basis of an output value of an infrared detector (fig. 1: CCD camera, similar to infrared detector of Nicolaides, detects infrared radiation from semiconductor sample, similar to wafer of Nicolaides, and outputs a signal to a PC, similar to the processing device of Nicolaides, which calculates an average sheet resistance value).

Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Nicolaides in view of Maury and Isenberg teaches the laser annealing apparatus according to claim 1, wherein thermal radiation light from a position of the semiconductor wafer onto which the laser beam is incident is incident onto the infrared detector (Nicolaides, fig. 1: reflected beam includes position-dependent thermal radiation light).  Nicolaides in view of Borden further teaches the apparatus is configured to detect variation in the wafer (Nicolaides, ¶ 026).
Nicolaides in view of Isenberg is silent to wherein the processing device outputs the calculation value of the sheet resistance to the output device in association with an in-plane position of the semiconductor wafer in which thermal radiation light is emitted.
However, Nicolaides in view of Isenberg does teach measurements taken over the surface of the wafer along a length of a plurality of lines (Borden ¶¶ 0020, 0058).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the output of Nicolaides in view of Isenberg in association with an in-plane position of the 

Regarding claim 3, Nicolaides in view of Maury and Isenberg teaches the laser annealing apparatus according to claim 1, further comprising: 
a storage device (Nicolaides, ¶ 0018: memory device, not shown) that stores relational data indicating a relationship between the output value of the infrared detector and the sheet resistance for each type of the semiconductor wafer that is an annealing target (Nicolaides, ¶ 0018: reflectivity data and the infrared data for at least one sample type having known characteristics, as modified by Borden to include sheet resistance), wherein the processing device calculates the sheet resistance using the relational data according to the type of the semiconductor wafer (Nicolaides, ¶ 0017: 48 analyzes and processes signals from 36 to calculate properties of 14, as modified by Isenberg to include sheet resistance).

Regarding claim 4, Nicolaides teaches a sheet resistance calculation apparatus comprising: 
an infrared detector (36) onto which thermal radiation light of a wavelength region longer than 1 pm from a semiconductor wafer that is an annealing target is incident ¶ 0011, 0014: IR radiation reflected from 14 and incident on 36 includes wavelengths above 900 nm), and which outputs a signal based on the intensity of the thermal radiation light (¶ 0015: 36 outputs signal 44 based on radiation from 14); and 
a processing device (¶ 0017: 48) to which an output value of the infrared detector is input (44 output to 48 through demodulator 42), and which calculates a sheet resistance property of the semiconductor wafer on the basis of the output value and outputs a 
Nicolaides further teaches apparatus includes a dichroic mirror (¶ 0011: 29) configured to reflect the laser beam incident onto the semiconductor wafer and pass through the thermal radiation light emitted from the semiconductor wafer (fig. 1: beam 22 reflected by 29 onto 14, and radiation emitted from 14 passes through 29 onto 36).  Nicolaides also teaches the method is suitable for providing data regarding ion implantation dose in ion-implanted semiconductor samples (¶ 0024).
Nicolaides is silent to the laser beam incident onto the semiconductor wafer passes through the dichroic mirror, the thermal radiation light emitted from the semiconductor wafer is reflected by the dichroic mirror, or the calculated properties comprising a value of sheet resistance.
Maury teaches an apparatus (fig. 10) for monitoring sheet resistance of a sample (¶ 0030), wherein a laser beam (¶ 0030: 224, analogous to 22 of Nicolaides) passes through a dichroic mirror (¶ 0031: 248, analogous to 29 of Nicolaides) and incident onto the sample (¶ 0026: substrate 120, similar to 14 of Nicolaides), and thermal radiation light emitted from the sample (¶¶ 0032-0033: thermal radiation emitted from 120) is reflected by the dichroic mirror onto a detector (¶ 0033: 216, similar to 36 of Nicolaides).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dichroic mirror of Nicolaides with the reflective/transmissive properties of Maury, as a means to optimize the intensity of the laser beam incident on the sample, and the intensity of the thermal radiation incident on the infrared detector.  For example, by transmitting, rather than reflecting, the laser beam, the intensity of the beam incident on the sample could be optimized (Maury, ¶ 0031: dichroic mirror 248 is designed to transmit intensity modulated laser beam 224 to project onto substrate 120), enhancing the infrared radiation response emitted by the sample.  Similarly, by reflecting, rather than transmitting, the infrared radiation emitted by the sample, the amount of non-
Nicolaides in view of Maury is silent to the calculated properties comprising a value of sheet resistance.
Isenberg teaches calculating sheet a resistance property in semiconductor wafers (p. 539, ¶ 0004, lines 1-2: assessing sheet resistance values of heavily doped layers in semiconductor devices), the calculation provided on the basis of an output value of an infrared detector (fig. 1: CCD camera, similar to infrared detector of Nicolaides, detects infrared radiation from semiconductor sample, similar to wafer of Nicolaides, and outputs a signal to a PC, similar to the processing device of Nicolaides, which calculates an average sheet resistance value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the calculation of Nicolaides in view of Maury to include the sheet resistance calculation of Isenberg, a means to provide fast sheet resistance characterization of ion-implanted semiconductor structures with detailed analysis of the diffusion process. (Isenberg, p. 551, ¶ 2, lines 1-6 & 3 lines 3-7).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 5, Nicolaides in view of Maury and Isenberg teaches the sheet resistance calculation apparatus according to claim 4, further comprising: 
a storage device (Nicolaides, ¶ 0018: memory device, not shown) that stores relational data indicating a relationship between the output value of the infrared detector and the sheet resistance for each type of the semiconductor wafer that is the annealing target (Nicolaides, ¶ 0018: reflectivity data and the infrared data for at least one sample type having known characteristics, as modified by Isenberg to include sheet resistance), wherein the processing device calculates the sheet resistance using the relational data according to the type of the semiconductor wafer in which the thermal radiation light is detected (Nicolaides, ¶ 0017: 48 analyzes and processes signals from 36 to calculate properties of 14, as modified by Isenberg to include sheet resistance).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides in view of Maury and Isenberg as applied to claim 1 above, and further in view of Su et al. (PG Pub. No. US 2004/0253752 A1).
Regarding claim 7, Nicolaides in view of Maury and Isenberg teaches the laser annealing apparatus according to claim 1, configured to calculate a property of a semiconductor wafer including dopants implanted into a surface layer part of the semiconductor wafer (Nicolaides, ¶ 0027), and the measurement is suitable for determining the activated dopant dose corresponding to the sheet resistance (Isenberg, p. 540, ¶ 3, lines 2-3).
Nicolaides in view of Maury and Isenberg as applied to claim 1 above is silent to the dopants comprising at least one of phosphorous, arsenic, or boron.
Su teaches evaluating a sheet resistance property of a semiconductor wafer (¶ 0025), wherein at least one of arsenic and boron are implanted into a surface layer part of the semiconductor wafer (¶¶ 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Nicolaides in view of Isenberg to evaluate semiconductor wafers including the dopant of Su, as a means to monitor the dose of implanted semiconductor substrates (Su, abstract).
The limitation “by an ion implantation method” is a product by process limitation which does not carry weight in a claim drawn to structure. Claim 7 is directed to an apparatus configured to evaluate properties of a doped semiconductor wafer.  Since the claim is not directed to the semiconductor wafer itself, or the particular manner in which the semiconductor wafer is fabricated, the manner in which the dopants are introduced into the wafer does not carry patentable weight.  For example, an apparatus to evaluate ion-implanted semiconductor wafers would be patentable indistinguishable from an apparatus to evaluate solid-source doped wafers, in-situ doped wafers, or wafers doped by any other doping process.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claims 6 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art fails to teach the claim 6 limitation “wherein the laser optical system comprises a laser diode having an oscillation wavelength of 808 nm”.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pfaff (PG Pub. No. US 2016/0195479 A1) teaches an apparatus (fig. 3) including a dichroic mirror (¶ 0011: polarizing beam splitter 220) which is configured to transmit a laser beam onto a sample (42), and divert a reflected signal from the sample to a detector (44).
Pfaff (PG Pub. No. US 2012/0133922 A1) teaches an apparatus (fig. 4: 200) including a dichroic mirror (¶ 0065: beam splitter 220) which is configured to transmit a laser beam (222) onto a sample (224), and divert a reflected signal (228) from the sample to a detector (226).
Salnik et al. (PG Pub. No. US 2008/0151247 A1) teaches an apparatus (fig. 3: 10) including a dichroic mirror (¶ 0043: beam splitter 50) which is configured to transmit a laser beam (21) onto a sample (32), and divert a reflected signal (¶ 0043: reflected probe beam is deflected by the beam splitter/combiner 50) from the sample to a detector (60).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.